ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Charles & Company, Inc.                       )      ASBCA No. 61982
                                              )
Under Contract No. SP4703-l 8-C-006 l         )

APPEARANCE FOR THE APPELLANT:                        Mr. Charles R. Hudson IV
                                                      Chief Operations Officer

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                      Trial Attorney
                                                      DLA Aviation
                                                      Richmond, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: May 29, 2019



                                             ~~   Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61982, Appeal of Charles &
Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals